                                            Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TRAYDEL MIGUEL TUCKER,                          Case No. 20-cv-01255-WHO

                                   8
                                                        Plaintiff,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                  v.
                                                                                         Re: Dkt. Nos. 13, 14
                                  10     R. DAY, et al.,

                                  11
                                                        Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14        Plaintiff Traydel Tucker brings this suit because he was injured in a prison vehicle
                                  15   transport accident. I previously dismissed his complaint for failure to state a claim, Dkt.
                                  16   No. 12 (the “Prior Order”), and now review his first amended complaint (“FAC”).
                                  17           As I explained in the Prior Order, claims of negligence, such as one for negligent
                                  18   driving, are not actionable under section 1983. I gave Tucker leave to amend and
                                  19   informed him that he must allege more than negligence on the part of Sergeant Day and
                                  20   that he must identify direct participation in the alleged wrong by every other defendant.
                                  21           Tucker’s FAC fails to meet these requirements. All he alleges against Sergeant R.
                                  22   Day and Officer D. Naravette is that they were negligent. In addition, Tucker fails to
                                  23   identify any wrongdoing by Warden T. Foss and “Phys. Tech.” Mayder. Because Tucker
                                  24   has again not stated a cognizable claim for relief, and failed to dos so after specific
                                  25   direction, I dismiss the FAC with prejudice.
                                  26                                           DISCUSSION
                                  27   A.      Standard of Review
                                  28           A federal court must conduct a preliminary screening in any case in which a
                                            Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 2 of 8




                                   1   prisoner seeks redress from a governmental entity or officer or employee of a
                                   2   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   3   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   4   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   5   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   6   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   7           A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   8   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   9   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  10   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  11   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  12   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
Northern District of California
 United States District Court




                                  13   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  14   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  15   (9th Cir. 1994).
                                  16           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  17   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  18   violated, and (2) that the alleged violation was committed by a person acting under the
                                  19   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  20   B.      Legal Claims
                                  21           Tucker alleges that he suffered injuries from an August 30, 2019 vehicle accident
                                  22   caused by the negligent actions of R. Day (“Sergeant Day”) and D. Naravette (“Officer
                                  23   Naravette”), prison guards at Salinas Valley State Prison. (See generally, Dkt. No. 13
                                  24   (“FAC”).) Tucker also names Warden T. Foss (“Warden Foss”) and “Phys. Tech.”
                                  25   Mayder (“P.T. Mayder”) as defendants. (See id.) I will first will explain why Tucker fails
                                  26   to state a claim against Sergeant Day and Officer Naravette, then P.T. Mayder, and finally
                                  27   Warden Foss.
                                  28
                                                                                      2
                                          Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 3 of 8




                                   1          1. Sergeant Day and Officer Naravette
                                   2          Tucker alleges that Sergeant Day and Officer Naravette were assigned to transfer
                                   3   him from one administrative segregation unit to another at Salinas Valley State Prison.
                                   4   (FAC at 3.) To effect this transfer, Sergeant Day placed Tucker in a transport van. (Id.)
                                   5   Neither Sergeant Day nor Officer Naravette buckled Tucker’s seatbelt. (Id.) Sergeant Day
                                   6   told Tucker, “you . . . will be alright, we’re only going a short distance, so just sit back and
                                   7   relax.” (Id.) Tucker wore leg restraints and waist/hand restraints. (See id.)
                                   8          Tucker alleges that Sergeant Day began to accelerate “exceedingly rapid[ly].” (Id.)
                                   9   After the van was in motion, it “unevenly came upon a ‘wheelchair ramp,’” which
                                  10   “caus[ed] the van to tilt to the left.” (Id.) This leftward tilt, in turn, caused Tucker to be
                                  11   “jolted from his seat.” (Id.) Tucker hit the ceiling and the left panel of the van, and fell to
                                  12   the floor. (See id.) Another prisoner being transported in the van “landed on top” of
Northern District of California
 United States District Court




                                  13   Tucker as the van stopped. (Id. at 5.) When the other prisoner “tr[ied] to get off” Tucker,
                                  14   he put pressure on Tucker and caused him further pain. (See id.)
                                  15          Upon striking the wheelchair ramp, Sergeant Day and Officer Naravette “both
                                  16   yell[ed] out, ‘are you guys alright?’” (Id.) Once the van stopped, Sergeant Day assured
                                  17   Tucker he would be taken to medical staff and “immediately started apologizing for the
                                  18   accident.” (Id.) Sergeant Day then took Tucker to see medical staff and spoke to medical
                                  19   staff outside Tucker’s presence for a few minutes. (See id.)
                                  20          The FAC fails because Tucker does not allege that Sergeant Day or Officer
                                  21   Naravette caused Tucker’s injuries with deliberate indifference; that is necessary to state
                                  22   an Eighth Amendment, as I explained in the Prior Order. See Dkt. No. 12 at 3 (citing
                                  23   Farmer v. Brennan, 511 U.S. 825, 835-37 & n.4 (1994); Estelle v. Gamble, 429 U.S. 97,
                                  24   104 (1976).) The United States Supreme Court has clarified that “it is obduracy and
                                  25   wantonness, not inadvertence or error in good faith, that characterize the conduct
                                  26   prohibited by the Eighth Amendment.” Whitley v. Albers, 475 U.S. 312, 319 (1986). A
                                  27   mere accident or evaluative mistake is not to be characterized as wanton infliction of
                                  28   unnecessary pain. Estelle, 429 U.S. at 105.
                                                                                       3
                                          Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 4 of 8




                                   1          The failure to buckle Tucker’s seatbelt is not enough, by itself, to constitute
                                   2   deliberate indifference. Although there is no published Ninth Circuit decision on this
                                   3   issue, the Eighth and Second Circuits have held that an injury caused by the lack of a
                                   4   seatbelt does not state an Eighth Amendment claim. See Stark v. Lee Cty., IA, No. 20-
                                   5   1606, 2021 WL 1287743, at *2 (8th Cir. Apr. 7, 2021); Jabbar v. Fischer, 683 F.3d 54, 57-
                                   6   59 (2d Cir. 2012); Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 906 (8th Cir.
                                   7   1999). In those cases, the conduct of defendants’ conduct was far more questionable than
                                   8   that of Sergeant Day and Officer Naravette. For example, in Stark, the defendant
                                   9   “engaged in a chase . . . with the shackled-but-not-seat-belted [plaintiff] in the backseat.”
                                  10   2021 WL 1287743, at *2. In Jabbar, the plaintiff’s seatbelt was not buckled although the
                                  11   plaintiff was being transported to an off-site medical facility, and plaintiff was injured
                                  12   when he was thrown from his seat by a “forceful turn” on city streets. Jabbar, 683 F.3d at
Northern District of California
 United States District Court




                                  13   56. Likewise, in Spencer, the plaintiff’s seatbelt was not buckled although he was being
                                  14   transported on city streets and was intoxicated and unable to maintain his balance. 183
                                  15   F.3d at 904.
                                  16          Similarly, district courts within this Circuit also have dismissed complaints where
                                  17   the plaintiff’s seatbelt was not buckled, even where the defendants’ conduct was more
                                  18   culpable than Sergeant Day’s or Officer Naravette’s, because there was no showing that
                                  19   the officers drove in a reckless manner, had prior accidents, or otherwise “appreciated the
                                  20   high degree of risk” posed to the plaintiff. See Rich v. Ahern, No. 18-CV-06267-EMC,
                                  21   2019 WL 2744831, at *3 (N.D. Cal. July 1, 2019) (explaining that more than an absent
                                  22   seatbelt is necessary, although van was traveling on city streets) (citing cases); Dkt. No.
                                  23   24, McCardie v. Ahern. No. 20-CV-1408-EMC (N.D. Cal. Jan. 26, 2021) (pretrial detainee
                                  24   showed only negligence accompanying the lack of a seatbelt); Dkt. No. 18, Pace v.
                                  25   Gardner, No. 20-CV-0717-RS (N.D. Cal. Jan. 26, 2021) (same); Simon v. Clements, No.
                                  26   CV1504925JLSPLA, 2016 WL 8729781, at *1 (C.D. Cal. June 10, 2016) (defendant was
                                  27   speeding on city streets and suddenly slammed on the brakes); Bulkin v. Ochoa, No. 1:13-
                                  28   CV-00388-AWI-DL, 2013 WL 6019717, at *2 (E.D. Cal. Nov. 13, 2013) (defendant was
                                                                                      4
                                          Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 5 of 8




                                   1   alleged to have driven recklessly). In light of this precedent, Tucker cannot state a claim
                                   2   based on the lack of a seatbelt alone.
                                   3          Further, Tucker’s allegations make clear that his injury was caused by an
                                   4   “accident,” not an intentional act. Tucker was not injured when Sergeant Day accelerated
                                   5   “exceedingly rapid[ly]” but instead was injured when Sergeant Day struck the wheelchair
                                   6   ramp. (See id.) By Tucker’s own admission, the striking of the wheelchair ramp was an
                                   7   “accident.” (Id.) That this was an accident is further confirmed by Sergeant Day’s and
                                   8   Officer Naravette’s actions directly following the accident: both officers immediately
                                   9   asked if the prisoners were “alright,” apparently with concern as this inquiry was “yell[ed]
                                  10   out”; Sergeant Day “immediately started apologizing”; and Tucker was immediately taken
                                  11   to medical staff. (Id.) Accidentally causing an injury does not rise to the level of
                                  12   deliberate indifference.
Northern District of California
 United States District Court




                                  13          Further amendment of this claim would be futile. Tucker cannot allege in a future
                                  14   amended complaint that the striking of the wheelchair ramp was intentional, or that he was
                                  15   injured by Sergeant Day’s driving and not by the striking of the wheelchair ramp, because
                                  16   this would conflict with the allegations of the FAC. Where “[i]t would not be possible” for
                                  17   a plaintiff to state a claim on amendment “without contradicting any of the allegations of
                                  18   his original complaint,” courts find that amendment would be futile. Reddy v. Litton
                                  19   Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990) (holding that district court did not abuse
                                  20   discretion by dismissing with prejudice, where complaint could not truthfully be amended
                                  21   to state a claim); see also Heisen v. Pac. Coast Bldg. Prod., Inc., 26 F.3d 130 (9th Cir.
                                  22   1994) (same). Moreover, I already gave Tucker the chance to allege deliberate
                                  23   indifference by defendants and instructed him how to do so in the Prior Order. (See Dkt.
                                  24   No. 12.) Where a plaintiff is unable to remedy a deficiency despite a warning with clear
                                  25   instructions and an opportunity to amend, courts may conclude that further leave to amend
                                  26   would be futile. See Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (a
                                  27   court may conclude that amendment would be futile where plaintiff has previously
                                  28   amended complaint).
                                                                                     5
                                           Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 6 of 8




                                   1          For these reasons, I conclude that Tucker fails to plead a viable Eighth Amendment
                                   2   claim against either Sergeant Day or Officer Naravette in the FAC, and that amendment
                                   3   would be futile. His claim as to these defendants is dismissed with prejudice.1
                                   4          2. P.T. Mayder
                                   5          Tucker names P.T. Mayder as a defendant in the FAC but does not expressly allege
                                   6   that P.T. Mayder performed any action. (See generally, FAC.) In an abundance of
                                   7   caution, the Court assumes that the unnamed “phys tech” who treated Tucker was P.T.
                                   8   Mayder. (See id. at 7 (stating Tucker was treated by “a phys tech”).)
                                   9          Tucker fails to allege that P.T. Mayder took any wrongful action, much less violated
                                  10   Tucker’s Eighth Amendment rights. Instead, Tucker alleges that the phys tech provided
                                  11   Tucker with ibuprofen for pain following the accident and said that Tucker would “be seen
                                  12   by a doctor.” (Id.) Tucker does not allege that the phys tech failed to refer Tucker to a
Northern District of California
 United States District Court




                                  13   doctor for an examination or that the ibuprofen was insufficient to address Tucker’s pain at
                                  14   that moment. (See id.) Indeed, Tucker does not even allege that the phys tech was legally
                                  15   permitted to administer anything stronger than ibuprofen before Tucker was seen by a
                                  16   doctor. Cf. Cal. Bus. & Prof. Code § 3502.1(c) (“The [physician assistant] shall furnish or
                                  17   order drugs or devices under physician and surgeon supervision.”) (emphasis added).
                                  18   According to Tucker’s own allegations, the phys tech assisted Tucker when he treated
                                  19   Tucker for pain following the accident. Tucker fails to state a claim.
                                  20          It would be futile to allow Tucker to amend his Eighth Amendment claim as to P.T.
                                  21   Mayder. It is apparent on the face of the FAC that the phys tech assisted Tucker rather
                                  22   than caused him injury. Tucker cannot add allegations of deliberate indifference by phys
                                  23   tech in a future amended complaint without contradicting the allegations of the FAC.
                                  24   Because Tucker cannot truthfully cure the FAC’s defects, I may properly conclude that
                                  25

                                  26   1
                                        I note that this decision would not bar Tucker from pursuing a state-law negligence claim
                                  27   against Sergeant Day or Officer Naravette in state court, following compliance with
                                       California’s Tort Claims Act. See Cal. Gov’t Code §§ 905.2 et. seq. (explaining the Tort
                                  28   Claims Act, including the requirement that a tort claim against a public entity or its
                                       employees be presented to the Department of General Services).
                                                                                     6
                                         Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 7 of 8




                                   1   amendment would be futile. See Reddy, 912 F.2d at 296; Heisen, 26 F.3d at 130.
                                   2            For these reasons, I dismiss Tucker’s Eighth Amendment claim against P.T Mayder
                                   3   with prejudice.
                                   4            3. Warden Foss
                                   5            I previously cautioned Tucker both that defendants cannot be held liable for a
                                   6   constitutional violation under 42 U.S.C. § 1983 unless they were integral participants in
                                   7   the unlawful conduct and that supervisory defendants are not responsible simply because
                                   8   they are supervisors. (See Dkt. No. 12 at 3-4 (citing Keates v. Koile, 883 F.3d 1228, 1241
                                   9   (9th Cir. 2018); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)).) Despite this caution,
                                  10   the FAC contains no allegations that Warden Foss was involved in the accident or in
                                  11   Tucker’s medical care. (See generally, FAC.) Accordingly, Tucker fails to show that
                                  12   Warden Foss was an integral participant in the allegedly wrongful conduct. Instead, he
Northern District of California
 United States District Court




                                  13   appears to name Warden Foss as a defendant on the basis of Warden Foss’s status as a
                                  14   supervisor.
                                  15            It would be futile to allow Tucker to amend his Eighth Amendment claim against
                                  16   Warden Foss; I already gave Tucker a chance to allege that Warden Foss was an integral
                                  17   participant in the alleged wrongs, but he failed to do so. See Allen, 911 F.2d at 373. He
                                  18   cannot add such an allegation in a future amended complaint without contradicting the
                                  19   allegations of the FAC. Although Tucker identifies various officers and staff as being
                                  20   present on the day of the accident and responsible for his injuries, none of them was
                                  21   Warden Foss. (See generally, FAC.) It is appropriate to conclude that amendment would
                                  22   be futile where a plaintiff cannot truthfully cure the defects of a complaint. See Reddy, 912
                                  23   F.2d at 296; Heisen, 26 F.3d at 130.
                                  24            For these reasons, I dismiss Tucker’s Eighth Amendment claim against Warden
                                  25   Foss with prejudice.
                                  26                                           CONCLUSION
                                  27            This federal civil rights suit is DISMISSED with prejudice for failure to state a
                                  28   claim.
                                                                                       7
                                          Case 3:20-cv-01255-WHO Document 16 Filed 04/09/21 Page 8 of 8




                                   1          The Clerk shall terminate all pending motions, enter judgment in favor of
                                   2   defendants, and close the file.
                                   3          IT IS SO ORDERED.
                                   4   Dated: April 9, 2021
                                                                                       _________________________
                                   5
                                                                                       WILLIAM H. ORRICK
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                   8
